                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

MICHAEL MCEVOY, on behalf of
himself and others similarly
situated,

      Plaintiff,

v.                                             Case No. 3:17-cv-891-TJC-MCR

APOLLO GLOBAL
MANAGEMENT, LLC, a Delaware
limited liability company, APOLLO
MANAGEMENT VI, L.P., a
Delaware limited partnership, and
CEVA GROUP, PLC,

      Defendants.


                                    ORDER

      This putative class action is before the Court on Defendants Apollo Global

Management, Inc. (f/k/a Apollo Global Management, LLC), Apollo Management

VI, L.P. (collectively, “Apollo”), and CEVA Group PLC’s (“CEVA Group”) Motion

for Summary Judgment. Doc. 95. Plaintiff Michael McEvoy filed a response.

Docs. 112, 116. The Court previously converted Defendants’ motions to dismiss

to a motion for summary judgment and ordered limited discovery on the issue

of the statute of limitations only. Doc 80.
I.    BACKGROUND

      A. The Formation of CEVA Logistics and CEVA Investments
      Limited

      Plaintiff Michael McEvoy began working Ryder Truck Lines in 1972. Doc.

96-1 at 17:15–18:9. He soon transitioned to a company called Customized

Transportation, which was acquired by CSX, which in turn was sold to TNT

Logistics, which Apollo purchased and merged with EGL, Inc. to form CEVA

Logistics in 2006. Id. at 18:7–19:4. CEVA Logistics is a subsidiary of CEVA

Group, a global freight management and supply chain logistics company. 97 at

1–2. CEVA Group itself was 99.9 percent owned by CEVA Investments Limited

(“CIL”), a Cayman Islands corporation, until 2013. Doc. 97 at 2. Apollo “held the

vast majority of CIL’s preferred and common shares.” Id. at 3.

      Upon CEVA Logistics’ formation, management-level employees from TNT

and EGL, including McEvoy (“Management Investors”), were asked to purchase

equity in the Cayman Islands company that became CIL. Doc. 96-1 at 30:18–

20. They did so through a fund called the 2006 Long-Term Incentive Plan (“2006

LTIP”). Id. at 23:2–6. The investment was to “increase [directors and

employees’] personal interest in [CIL’s] growth and success . . . .” Doc. 96-2 at

3. McEvoy invested approximately €10,000 in the 2006 LTIP. Doc. 96-1 at 23:6.

He received and reviewed the 2006 LTIP Agreement when he invested. Id. at

28:22–29:6.




                                       2
       B.   CIL’s 2013 Restructuring

      According to Marvin Schlanger, the Chief Executive Officer of CEVA

Group from 2012 to 2014, due to financial problems in “mid-2012 into 2013,”

“CEVA Group’s management determined that CEVA’s only choice for survival

was a financial restructuring.” Doc. 97 at 2. In April 2013, CEVA Group

performed a “major debt-for-equity exchange” (“2013 Transaction”). Id. CEVA

Group converted much of CIL’s debt into equity ownership of a new entity called

CEVA Holdings, LLC (“CEVA Holdings”), diluting CIL’s ownership of CEVA

Group. Id. The transaction led to the de-valuation of CIL’s ownership of CEVA

Group from 99.9 percent to .01 percent, effectively wiping out all previous

investment in CIL, including the 2006 LTIP shares’ value. Id. On April 2, 2013,

CIL entered provisional liquidation proceedings in the Cayman Islands. Doc. 98

at 1. According to Schlanger’s declaration, “[n]o CIL shareholder, including

[Apollo]. . . recovered anything on account of their investment in CIL in the 2013

Restructuring or thereafter,” and a “collateral but inevitable consequence of the

2013 Transaction was the dissolution” of the 2006 LTIP. Doc. 97 at 2–3.

      Three holders of CIL’s unsecured debt filed an uncontested involuntary

Chapter 7 petition against CIL in the United States Bankruptcy Court for the

Southern District of New York on April 22, 2013, which the Bankruptcy Court

granted, appointing a Chapter 7 Trustee (“Trustee”). In re CIL Ltd., 582 B.R.

46 (Bankr. S.D.N.Y. 2018), amended on reconsideration, No. 13-11272-JLG,


                                        3
2018 WL 3031094 (Bankr. S.D.N.Y. June 15, 2018) (“Bankruptcy Proceeding”).

On December 8, 2014, the Trustee filed a complaint in the Bankruptcy

Proceeding against CIL directors Gareth Turner and Mark Beith, CEVA Group,

and CEVA Holdings, alleging that Apollo orchestrated a fraudulent transfer of

CIL’s interest in CEVA Group to CEVA Holdings without consideration. Doc.

96-12. The complaint alleged that “Apollo engineered, directed and caused a

secretive transaction that divested CIL of CEVA Group, its primary asset, for

no consideration, while leaving behind CIL’s liabilities and rendering CIL

insolvent.” Id. at 4. Creditors have also filed direct claims against CEVA

Logistics AG in New York Supreme Court in 2019, an action that, as of this

Court’s last update, has been stayed. Doc. 121 at 1, 2.

      C.    CIL’s Communications to McEvoy

      In December 2012, CEVA Logistics informed McEvoy that due to general

cutbacks, he would be laid off in March 2013. Doc. 96-1 at 24:14–18. He

exercised his put rights to sell his 2006 LTIP shares at their present value on

January 21, 2013, and was informed the following day that they could be

purchased back on April 1, 2013, and that their most recent value was

approximately €50 per share. Doc. 112-35 at 5–6. His last day at CEVA was

March 31, 2013. Id. at 7. CEVA Logistics temporarily re-hired him as an

independent contractor from October through December 2013 to help start a

new logistics contract. Doc. 96-1 at 136:20–37:16; 137:23–25.


                                       4
      CIL informed McEvoy of the 2006 LTIP dissolution and CIL’s lack of

value via registered letter dated April 5, 2013, stating that “[t]he directors of

[CIL] have received advice from valuation and restructuring professionals that

[CIL’s] shareholding in CEVA is now without value, in consequence of the

financial condition of CEVA. You may have seen, or shortly will see, press

announcements concerning the proposed restructuring of CEVA.” Doc. 96-3 at

2. The letter further stated that “[i]n light of [CIL’s] and CEVA’s financial

condition, we have been advised that it is unlikely that there will be any

recoveries for shareholders of [CIL] in their capacities as shareholders.” Id. at 3.

      CIL sent another letter announcing the appointment of Joint Provisional

Liquidators (“JPLs”) as part of the Cayman Islands liquidation proceedings on

April 8, 2013. Doc. 98-1. On April 17, 2013, the JPLs sent a letter to twenty to

thirty Management Investors who had contacted the JPLs with questions. Doc.

112-29 at 125. The document has a question and answer section on CIL’s

condition and the 2006 LTIP, confirming to Management Investors that the

company had no value, and that “no alternative investment is being offered to

the [s]hareholders, nor is there any exchange offer being offered to the

[s]hareholders.” Doc. 98-2 at 4. The letter explained that the liquidation was

performed “pursuant to the irrevocable proxy and power of attorney granted to

Apollo Management VI, L.P.” in the 2006 LTIP Agreement. Id. at 3. Schlanger

instructed the attorneys drafting the letter to exclude “reference to any new


                                         5
equity plans . . . [because the] letter [would be] going to a lot of people who no

longer are with the Company and have nothing to do with any new plans.” Doc.

97-7 at 3. This was, he explained in his declaration to the Court, to avoid

creating an “impression that those former employees were eligible to participate

in the 2013 CEVA Holdings LTIP” (discussed below). Doc. 97 at 6. While

McEvoy does not recall reading the question and answer document, he received

an email with an identically named attachment. Doc. 96-1 at 88:23–90:1.

      The JPLs sent another letter on June 14, 2013 informing Management

Investors that CIL was insolvent, listing the names of the Management

Investors who had been represented as part of the bankruptcy proceedings, and

stating that there was an involuntary Chapter 7 bankruptcy proceeding taking

place against CIL in the Southern District of New York. Docs. 98-3; 112-39.

      On March 4, 2014, McEvoy corresponded with the JPLs, now the Joint

Official Liquidators, asking for documentation that his “investments [were]

worthless” for “US tax purposes.” Doc. 98-4 at 4. They confirmed with

documentation, and McEvoy claimed a $10,000 loss in his tax returns for 2013.

Docs. 96-7 at 2; 98-4.

      Between 2013 and 2017, McEvoy discussed his loss multiple times,

including with an attorney who advised him not to pursue a case, and with

present and former CEVA employees. Doc. 96-1 at 37:20–46:22; 69:19–71:2.




                                        6
       D.       The 2013 LTIP

      According to Schlanger, in order to “take steps to try and maintain morale

at the company,” the newly-formed CEVA Holdings “developed a new incentive

program, which was formally adopted as the 2013 CEVA Holdings LTIP” (“2013

LTIP”). Doc. 97 at 3. CEVA employees with ranks of M-4 and higher received

restricted stock options and penny stock options, and those ranked M-3 and

below received cash awards. Id. The cash awards were in amounts “equal to

60% of [eligible] employees’ prior net cumulative investments in CIL and vested

over a five-year period.” Doc. 97 at 4. The President of CEVA Americas

instructed management to “not be shy of reminding [Management Investors]

that their equity has been converted into new plans.” Doc. 112-12 at 2 (emphasis

in original).

      CEVA Holdings’ Third Quarter Interim Financial Statements, released

November 18, 2013, announced that “[a] new management equity plan”

including cash compensation “replaced the previous plan that was administered

by CIL Limited and cancelled as part of the Recapitalization.” Doc. 97-4 at 23.

CEVA Holdings’ 2013 Annual Report, released on February 28, 2014, also

discussed the plan. Doc. 97-6 at 14–15.

      The Loadstar, an U.K.-based logistics news source founded in 2012,

published an article on Management Investors’ losses due to the 2013

Transaction on August 19, 2013. Doc. 72-2. Titled “CEVA staff say they were


                                          7
‘press-ganged’ into investment that lost them thousands,” the article stated that

Management Investors had invested between €10,000 and as much as €400,000,

had felt pressured to invest in the 2006 LTIP, and that some had recovered 60

percent of their investment under a new equity scheme. Id. at 2, 4. The article

also stated that some investors and lenders were considering or involved in

litigation in the Cayman Islands and New York. Id. at 1, 2. The article quoted

Schlanger stating that “we have given people the opportunity to participate in

a new equity plan. If the company performs, they can perform as much or more

than their initial investment. We think we’ve treated everyone fairly.” Doc. 72-

2 at 3. The Loadstar published another article using the same quote from

Schlanger in 2015. Doc. 96-14.

      E. McEvoy’s Original Complaint and New York Bankruptcy
      Court-Imposed Stay

      On August 3, 2017, McEvoy filed a putative class action lawsuit (“Original

Complaint”) in this Court against Apollo Global Management, Turner, and

Beith for losses, alleging self-dealing and fraudulent conversion. Doc. 1. The

Trustee filed a motion in the New York Bankruptcy Court to enjoin McEvoy’s

case on October 18, 2017, arguing the claims McEvoy asserted were derivative

claims that were property of CIL’s estate. In re CIL Ltd., No. 13-11272-JLG,

2018 WL 878888, at *1 (Bankr. S.D.N.Y. Feb. 9, 2018). The Bankruptcy Court

agreed, declaring McEvoy’s putative class action in this Court “null and void ab



                                       8
initio.” Id. at *12. McEvoy moved the Bankruptcy Court to permit him to amend

his complaint to assert direct claims, proposing an amended complaint that

excluded defendants Turner and Beith and added defendants CEVA Group and

Apollo Management VI. Doc. 31 at 4. On October 16, 2018, the New York

Bankruptcy Court allowed McEvoy to file the proposed amended complaint.

Doc. 31-2.

      On December 7, 2018, McEvoy filed the Amended Class Action Complaint

in this Court (“Amended Complaint”), alleging total losses of approximately

€30,000,000. Doc 35. In addition to naming new defendants, the Amended

Complaint alleges a new injury: that the named Defendants caused alleged

class members “to not receive, or not equally receive, a required adjustment” as

part of CEVA’s 2013 restructuring. Id. ¶ 15. The Amended Complaint raised

one claim under the Investment Advisors Act that the Court dismissed. Doc. 80.

Defendants’ Motion for Summary Judgment on the statute of limitations alone,

Doc. 95, is now ripe. 1




      1  On a motion for summary judgment, the Court cannot weigh evidence,
but rather can only rule on undisputed facts in the record. When a motion for
summary judgment is based on a statute of limitations, “the moving party must
establish that ‘the record taken as a whole could not lead a rational trier of fact
to find for the non-moving party’ on the timeliness issue.” 100079 Canada, Inc.
v. Stiefel Lab’ys, Inc., 954 F. Supp. 2d 1360, 1368 (S.D. Fla. 2013), aff’d, 596 F.
App’x 744 (11th Cir. 2014) (quoting Ashcroft v. Randel, 391 F. Supp. 2d 1214,
1219 (N.D. Ga. 2005)). “Summary judgment may not be granted when the
record indicates a material fact is in dispute or if it seems desirable to inquire

                                        9
II.   ANALYSIS

       A.   Statute of Limitations

      Under the terms of the 2006 LTIP Agreement, Delaware law governs this

dispute. The applicable statute imposes a three-year limitations period on

claims for breach of fiduciary duty. DEL. CODE ANN. tit. 10, § 8106. 2 “The

general law in Delaware is that the statute of limitations begins to run, i.e., the

cause of action accrues, at the time of the alleged wrongful act, even if the

plaintiff is ignorant of the cause of action.” In re Dean Witter P’ship Litig., No.

CIV. A. 14816, 1998 WL 442456, at *4 (Del. Ch. July 17, 1998), aff’d, 725 A.2d

441 (Del. 1999). The Court determines that for the purposes of this Order on

the statute of limitations, McEvoy’s cause of action alleged in the Amended

Complaint accrued under Delaware law on June 11, 2013, the date the 2013

LTIP became effective. 3 Doc. 97-6 at 14–15. Absent tolling, the limitations

period expired on June 11, 2016.



more thoroughly into the facts in order to clarify the application of law to the
circumstances.” Eluv Holdings (BVI) Ltd. v. Dotomi, LLC, C.A. No. 6894-VCP,
2013 WL 1200273, at *4 (Del. Ch. Mar. 26, 2013).
      2  Under Delaware law, the result here will be the same regardless,
whether this is addressed under the statute of limitations or the doctrine of
laches. See Kraft v. WisdomTree Invs., Inc., 145 A.3d 969, 973–76 (Del. Ch.
2016) (explaining the application of the statute of limitations or laches in the
Delaware Court of Chancery, and noting that courts generally apply the statute
of limitations by analogy to cases where laches applies).
      3See ¶ 15 of the Amended Complaint, which claimed that Defendants
“caused members of the Management Co-Investors to not receive, or not equally

                                        10
        Because the New York Bankruptcy Court declared the Original

Complaint void ab initio, Defendants argue that the filing date is that of the

Amended Complaint, December 7, 2018. (Doc. 95 at 17 n.82). McEvoy argues

that because the New York Bankruptcy Court permitted him to amend, the

operative date of filing should be that of the Original Complaint on August 3,

2017.

        Whether or not the Original Complaint is void, the claims raised in the

Amended Complaint do not relate back. This Circuit views “Rule 15(c)(1) as

incorporating state law relation-back rules when the law of that state provides

the statute of limitations for an action.” Saxton v. ACF Indus., Inc., 254 F.3d

959, 963 n.6 (11th Cir. 2001). Under Delaware law, new arguments of law relate

back, but new facts generally do not. See Cent. Mortg. Co. v. Morgan Stanley

Mortg. Cap. Holdings LLC, No. 5140-CS, 2012 WL 3201139, at *18 (Del. Ch.

Aug. 7, 2012) (finding that new disputed transactions that were otherwise

identical to previously alleged transactions constituted time-barred new facts);

id. at *18 n.156 (collecting cases distinguishing new allegations of fact, which

are subject to the statute of limitations, and new allegations of law, which relate

back). The key question is whether the preceding complaint put defendants “on



receive, a required adjustment during the 2013 Transaction.” Doc. 35.
Defendants may be correct that McEvoy “mistakenly” alleges that the 2013
LTIP was an adjustment to the 2006 LTIP, Doc. 95, but whether or not this was
the case is not at question in this Motion.

                                        11
notice” of the new claims. Quadrant Structured Prod. Co., Ltd. v. Vertin, No.

6990-VCL, 2015 WL 6157759, at *20 (Del. Ch. Oct. 20, 2015). The Amended

Complaint adds new defendants and is based on a new factual premise: that the

2013 LTIP, including the cash awards, was in fact a continuation or “required

adjustment” to employees’ 2006 LTIP investments. Doc. 35 ¶ 15. This new claim

does not relate back to the Original Complaint, and so the Original Complaint’s

August 3, 2017 date of filing does not apply.

      On November 30, 2017, McEvoy informed the New York Bankruptcy

Court that if not for the stay, he would file an Amended Complaint

incorporating allegations relating to the 2013 LTIP in this Court. Doc. 112-46

at 3 n.1. At that point, Defendants had notice of McEvoy’s new claims, but

McEvoy could not file an amended complaint until the Bankruptcy Court

permitted him to do so, which it did not do until October 2018. Therefore, the

Court will constructively treat the date of filing of the operative Amended

Complaint in this Court as November 30, 2017.

      As the date of filing of the Amended Complaint is November 30, 2017,

well after the date of expiration of the statute of limitations on June 11, 2016,

McEvoy must allege and prove that his claim was tolled from June 11, 2013 to

at least November 30, 2014 to be timely.




                                       12
       B.      Tolling Doctrines

      Delaware has three doctrines that toll the statute of limitations: (1)

inherently unknowable injuries; (2) fraudulent concealment; and (3) equitable

tolling. In re Dean Witter, 1998 WL 442456, at *5–*6. McEvoy argues that “any

or all theories available” apply. Doc. 112 at 22. The plaintiff “bear[s] the burden

of pleading specific facts to demonstrate that the statute of limitations was, in

fact, tolled.” In re Dean Witter, 1998 WL 442456, at *6. 4 The plaintiff must

plead “either that he was diligently and productively pursuing his rights before

the statute of limitations expired or that he was precluded from doing so based

on some unusual and unanticipated change in circumstances.” Forman v.

CentrifyHealth, Inc., No. CV 2018-0287-JRS, 2019 WL 1810947, at *9 (Del. Ch.

Apr. 25, 2019). “What constitutes unreasonable delay and prejudice [for the

delay in bringing a claim] are questions of fact that depend upon the totality of

the circumstances.” Deputy v. Deputy, No. CV 10874-VCZ, 2020 WL 1018554,

at *47 (Del. Ch. Mar. 2, 2020) (quoting Hudak v. Procek, 806 A.2d 140, 153 (Del.

2002)).

      The Delaware court has explained the three tolling doctrines and their

application:




      4  The Court has noted that the plaintiff is supposed to plead a basis for
tolling the statute of limitations, which McEvoy has not, but that his complaint
may be amended. Doc. 81 at 22:4–9.

                                        13
     Under the doctrine of inherently unknowable injuries, the statute
     [of limitations] will not run where it would be practically
     impossible for a plaintiff to discover the existence of a cause of
     action. No objective or observable factors may exist that might
     have put the plaintiffs on notice of an injury, and the plaintiffs
     bear the burden to show that they were blamelessly ignorant of
     both the wrongful act and the resulting harm.

     []

     Similarly, the statute of limitations may be disregarded when a
     defendant has fraudulently concealed from a plaintiff the facts
     necessary to put him on notice of the truth. Under this doctrine, a
     plaintiff must allege an affirmative act of actual artifice by the
     defendant that either prevented the plaintiff from gaining
     knowledge of material facts or led the plaintiff away from the
     truth.

     []

     Finally, the doctrine of equitable tolling stops the statute from
     running while a plaintiff has reasonably relied upon the
     competence and good faith of a fiduciary. No evidence of actual
     concealment is necessary in such a case, but the statute is only
     tolled until the investor knew or had reason to know of the facts
     constituting the wrong.

In re Tyson Foods, Inc., 919 A.2d 563, 584–85 (Del. Ch. 2007) (quotation marks

omitted).

     By June 2013 McEvoy had already been let go from CEVA, had been

informed that his shares in the 2006 LTIP were worthless, did not receive any

notification from the company regarding the new LTIP, and was not a

shareholder of the newly-formed CEVA Holdings, in whose financial statements

the 2013 LTIP was discussed. The newspaper that mentioned the 2013 LTIP in



                                      14
an article was a recently formed online source, not a paper of record. However,

it is too much to say that it would be “practically impossible” for McEvoy to have

discovered the grounds of his action: the 2013 LTIP was mentioned, briefly, in

CEVA Holdings’ financial reports, and in the Loadstar article. Therefore, the

doctrine of inherently unknowable injuries does not toll the statute of

limitations.

      However, based on the record before the Court on the motion for summary

judgment, a reasonable jury could find that there was fraudulent concealment

because Defendants used “actual artifice” to prevent McEvoy from learning of

his injury. In re Dean Witter, 1998 WL 442456, at *5. There is some evidence

that Defendants attempted to conceal the existence of the 2013 LTIP from non-

participating Management Investors. Schlanger stated that communications to

former CEVA employees were intentionally different than those to present

CEVA employees. Doc. 116-2 at 63:8-17. Defendants argue that these

differences “demonstrate[] Defendants’ good faith” and were intended to “avoid

confusion.” Doc. 117 at 6–7. This is not an undisputed fact. While much of

McEvoy’s fraudulent concealment argument relies on edits to the April 17, 2013

question and answer document, which McEvoy did not even recall reading, the

document sheds light on CEVA executives’ communications strategy and

purposeful concealment of the 2013 LTIP to non-participating Management

Investors. Doc. 98-2. There is a genuine question of material fact as to whether


                                       15
there was actual artifice in concealing the creation of the 2013 LTIP that

precludes summary judgment.

      Finally, the doctrine of equitable tolling requires that the plaintiff

“reasonably relied upon the competence and good faith of a fiduciary” until he

had notice of his claim. In re Tyson, 919 A.2d at 585. “Underlying this doctrine

is the idea that even an attentive and diligent investor relying, in complete

propriety, upon the good faith of fiduciaries may be completely ignorant of

transactions that . . . constitute self-interested acts injurious” to the plaintiff.

In re Dean Witter, 1998 WL 442456, at *6. The Court has not heard argument

on whether Defendants acted as fiduciaries to McEvoy and other Management

Investors. Therefore, the issue is not ripe for summary judgment.

       C.   Inquiry Notice

      All three tolling doctrines only toll the statute of limitations until the

plaintiff is on “inquiry notice . . . .” In re Dean Witter, 1998 WL 442456, at *8.

Inquiry notice takes place “upon the discovery of facts constituting the basis of

the cause of action . . . .” Wal-Mart Stores, Inc. v. AIG Life Ins. Co., 860 A.2d

312, 319 (Del. 2004) (internal quotation marks omitted). Inquiry notice occurs

when the plaintiff “encounter[ed] facts that reasonably should arouse suspicion”

and “lead to an investigation capable of producing facts sufficient to allow the

plaintiff to file a complaint capable of surviving a motion to dismiss.” Gallagher

Indus., LLC v. Addy, No. 2018-0106-SG, 2020 WL 2789702, at *13 (Del. Ch.


                                        16
May 29, 2020). If McEvoy was on inquiry notice before November 30, 2014, three

years before the constructive filing date of the Amended Complaint, his claim

is time-barred.

      Delaware courts are generally reluctant to permit an investor who has a

“red flag[]” that they may have been injured to argue tolling, even if they do not

know the full extent of their injuries. Gallagher, 2020 WL 2789702, at *13

(citation omitted). A red flag may come in the form of “inherently contradictory

information” alerting an investor to a potential claim. In re Dean Witter, 1998

WL 442456, at *9. It may also be a communication signaling a change in the

corporate structure, such as a letter announcing a “tremendous amount of

change . . . .” Silverberg v. Padda, No. 2017-0250-KSJM, 2019 WL 4566909, at

*11 (Del. Ch. Sept. 19, 2019) (internal quotation marks omitted) (citing

documents in that case’s record). It is not unreasonable to argue that McEvoy

should have been on inquiry notice in 2013 when he was informed that his

shares, which had previously been worth €50 each, were suddenly worth €0.

McEvoy had the 2006 LTIP Agreement in his possession, which he alleges

mandates adjustments to his investment. An online newspaper published an

article mentioning that some Management Investors were receiving 60 percent

of their initial investments back. Finally, McEvoy could see that CEVA

continued to exist as an operating company after he was let go, to the point that

it hired him temporarily to start up a new contract.


                                       17
      However, losing an investment would not necessarily put a reasonable

investor on notice that others who had lost theirs were being given an

opportunity to recover some of their lost value, especially in the face of repeated

statements that CIL was worthless or that all other investors had lost all value.

McEvoy was not a shareholder in CEVA Holdings and therefore cannot

necessarily be expected to review its financial reports. The existence of one news

article—especially one in a foreign, online news source that had only existed for

a year—is not sufficient grounds to rule as a matter of law that McEvoy was on

inquiry notice. Cf. Burrell v. Astrazeneca LP, No. CIV.A. 07C-01-412(SER),

2010 WL 3706584, at *6 n.64 (Del. Super. Ct. Sept. 20, 2010) (determining that

articles published in papers of record including the New York Times and Wall

Street Journal, combined with other other sources of information, provided

notice). The Court is not prepared to rule as a matter of law that McEvoy was

on inquiry notice as to his 2013 LTIP claims prior to November 30, 2014.

      There are triable issues of material fact as to whether tolling applies to

McEvoy’s injury, and if so, when he was on inquiry notice.

      Accordingly, it is hereby

      ORDERED:

1.    Defendants’ Joint Motion for Summary Judgment (Doc. 95) is DENIED.

2.    Plaintiff shall file a Second Amended Class Action Complaint that alleges

the basis for his tolling arguments no later than July 23, 2021.


                                        18
3.      Defendants shall respond to the Second Amended Class Action Complaint

no later than August 20, 2021. If so advised, Defendants may renew their

motions to dismiss on grounds not addressed in the Court’s previous Order (Doc.

80). The Court will wait to require a Case Management and Scheduling Report

until the pleadings are settled.

        DONE AND ORDERED in Jacksonville, Florida the 29th day of June,

2021.




agb
Copies:

Counsel of record




                                      19
